Title: From Alexander Hamilton to Philip Landais, 4 December 1799
From: Hamilton, Alexander
To: Landais, Philip de


          
            Sir,
            NY. Der. 4th. 99
          
          I have received your letter of the twenty seventh of November, and shall not be unmindful of you when any proper opportunity shall present itself.
          I can assure you that no unfavorable impression was produced on my mind by your letter of the fourteenth of November—
          Lt. Landais—
        